—In an action to recover damages for medical malpractice, the plaintiff appeals (1), as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated March 8, 2001, as granted that branch of the motion of the defendant Daniel Giaccio which was to strike the plaintiffs so-called “further supplemental bills of particulars” insofar as asserted against him to the extent of striking paragraph 3 and so much of paragraph 9 as referred to depression and psychological counseling, and (2) from an order of the same court, dated July 6, 2001, which denied her motion for leave to reargue.
*708Ordered that the appeal from the order dated July 6, 2001, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated March 8, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
As indicated in the companion appeals of Elkrichi v Flushing Hosp. Med. Ctr. (293 AD2d 707 [decided herewith]), the plaintiffs so-called “further supplemental bills of particulars” were served without leave of the court, after the note of issue had been filed, and therefore were a nullity (see CPLR 3042 [b]; Golub v Sutton, 281 AD2d 589; Leon v First Natl. City Bank, 224 AD2d 497). Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.